Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-6, 10-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hazelton (US20160231746A1) in view of Miura (US20210001856A1).
Regarding claim 1, Hazelton teaches;
A system for generating lane change action data for an autonomous vehicle (taught as a system for operating an automated vehicle, abstract) in an overtake prohibition zone [interpreted to be a segment of road that restricts an action of overtaking, as disclosed in paragraph 0038 of the specification] (taught as recognizing no passing zones, paragraph 0219), the system comprising: 
a memory configured to store computer program code (taught as a memory, element 76); and 
one or more processors (taught as a controller, which comprises a processor, paragraph 0163) configured to execute the computer program code to: 
receive sensor data having road object data of a current lane of the autonomous vehicle (taught as a locating device used to obtain information about roads, such as speed zones or passing zones, paragraphs 0218-0219), wherein the road object data corresponds to a no-overtake instruction in the current lane (taught as recognizing a no passing zone based on data acquired from a no passing zone device, paragraph 0219); and 
determine drive condition data of the autonomous vehicle, based on the road object data (taught as recognizing a no passing zone based on data acquired from a no passing zone device, paragraph 0219), wherein the determination of the drive condition data comprises; the sequence of steps comprising; determine a degree of blockage in the current lane (taught as a traffic density measurement of the surrounding vehicles, including of the current lane, paragraph 0283), determine a physical divider presence data adjacent to the current lane (taught as detecting infrastructure barriers and barricades, paragraph 0192, shown in Fig 1B as signs/barriers 16, 18 etc. adjacent to the vehicle 10’s lane); and 
generate the lane change action data, based on the drive condition data (taught as modifying the instructions of the maneuver/action, paragraph 0219).
While Hazelton does not explicitly teach performing a lane change “for overtaking a blockage in the overtake prohibition zone”, an overtake prohibition zone does not necessarily preclude lane changes. Hazelton does teach suppressing an overtaking maneuver, but a lane change to avoid blockage is not prohibited. Hazelton provides an example of lane change in paragraphs 0282-0283. Additionally, it has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masharn, 2 USPQ2d 1647 (1987). Taking an action “for overtaking a blockage” does not preclude Hazelton’s teaching of taking a lane change in an overtake prohibition zone, and does not differentiate from the system implemented in Hazelton. As all the elements of a lane change or overtaking are present in a maneuver to avoid a blockage.
However, Hazelton does not explicitly teach; wherein the determination of the drive condition data comprises executing a sequence of steps in order of priority, a neighboring lane presence data and an opposing traffic congestion data.
Miura teaches; determine a neighboring lane presence data adjacent to the current lane (taught as determining that an adjacent lane exists, paragraph 0052), determine an opposing traffic congestion data on the neighboring lane (taught as detecting oncoming vehicles, paragraph 0055).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the explicit detection of neighboring lane presence data and opposing traffic congestion data as taught by Miura in the system taught by Hazelton in order to improve the safety of lane merges and overtaking maneuvers. As taught by Miura, such features help deal with merging in cooperation with infrastructure (paragraph 0004).
While neither Hazelton nor Miura explicitly teach executing a sequence of steps in order of priority, it would be obvious to one of ordinary skill in the art to try performing the data acquisition in this order. Both references teach obtaining and evaluating sensor data prior to acting or modifying the maneuver autonomously. Additionally, the current claim language does not indicate nor use the specific order to accomplish anything explicitly, such that the same result would occur if one were to reverse the order of sensor data acquisition. This, in combination with only 24 possible permutations of obtaining/prioritizing the sensor data, would render it obvious over the combination of Hazelton and Miura.


Regarding claim 2, Hazelton as modified by Miura teaches;
The system of claim 1 (see claim 1 rejection). Hazelton further teaches; wherein the degree of blockage is determined for the current lane of the autonomous vehicle (taught as determining a traffic density measurement, paragraph 0283).  

Regarding claim 3, Hazelton as modified by Miura teaches;
The system of claim 1 (see claim 1 rejection) Hazelton further teaches; wherein neighboring lane presence data for the autonomous vehicle is determined, based on the degree of blockage that is greater than or equal to a threshold level of blockage (taught as modifying the behavior depending on the traffic density measurement; such as under heavy traffic, to continue or delay the maneuver, paragraph 0283).  

Regarding claim 4, Hazelton as modified by Miura teaches;
The system of claim 1 (see claim 1 rejection). Hazelton further teaches; wherein the physical divider presence data for the autonomous vehicle is determined (taught as recognizing infrastructure such as barriers and barricades, paragraph 0192) based on the neighboring lane presence data that indicates presence of a neighboring lane adjacent to the current lane of the autonomous vehicle (taught as factoring infrastructure into maneuver considerations, paragraph 0189).  

Regarding claim 5, Hazelton as modified by Miura teaches;
The system of claim 1 (see claim 1 rejection) Hazelton further teaches; wherein the opposing traffic congestion data on the neighboring lane is determined (taught as determining the traffic density, which refers to all surrounding vehicles, paragraph 0283) based on the physical divider presence data that indicates absence of a physical divider between the current lane and the neighboring lane (taught as determining lane selection based on navigational database data, paragraph 0270, and further recognizing obstacles [such as barriers] to avoid, paragraph 0293).  

Regarding claim 6, Hazelton as modified by Miura teaches;
The system of claim 1 (see claim 1 rejection). Hazelton further teaches; wherein to generate the lane change action data, the one or more processors are further configured to generate an instruction to the autonomous vehicle to transition from the current lane to the neighboring lane, based on the opposing traffic congestion data that indicates a degree of opposing traffic congestion is less than or equal to a threshold level of opposing traffic congestion (taught as attempting to complete the maneuver based on the number/complexity of the maneuver, and to continue the maneuver if a safe path is found, paragraph 0283).  

Regarding claim 10, Hazelton as modified by Miura teaches;
The system of claim 2 (see claim 2 rejection). Hazelton further teaches; wherein to generate the lane change action data, the one or more processors are further configured to generate an instruction to the autonomous vehicle to continue in the current lane, based on the degree of blockage that is less than a threshold level of blockage (taught as continuing the maneuver if a safe path is found rather than a situation where the maneuver could not be completed, paragraph 0283).

It has been determined that claims 11-16 contain no further limitations apart from those previously addressed in claims 1-6. Therefore, claims 11-16 are rejected under the same rationale as claims 1-6 respectively. Similarly, claim 20 is rejected under the same rationale as claim 1, and claim 19 is rejected under the same rationale as claim 10.

Claim 7-9 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hazelton (US20160231746A1) as modified by Miura (US20210001856A1) as applied to claims 4-5 above.
Regarding claim 7, Hazelton as modified by Miura teaches;
The system of claim 1 (see claim 1 rejection). Hazelton further teaches; wherein to generate the lane change action data, based on the opposing traffic congestion data that indicates a degree of opposing traffic congestion is greater than a threshold level of opposing traffic congestion (taught as determining the traffic density and delaying the maneuver in heavy traffic, paragraph 0283).  
While Hazelton does not explicitly teach; the one or more processors are further configured to generate a wait notification, Hazelton does teach the use of notifications and warnings to prevent collisions, such as for forward collisions (paragraph 0165). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a warning/delay notification for side collisions or lane change assistance in order to better inform the driver and the occupants. A warning indicating an obstruction to the intended maneuver provides information for a driver to react before emergency or autonomous actions are required to prevent collisions (paragraph 0257). Furthermore, blind side detection warnings and lane change assists tend to inform the driver when the neighboring lane is obstructed with a visual and/or audio indication so the driver does not execute a lane change immediately. While this is not explicitly indicating possible delay, it does implicitly imply a possible delay, as an obstruction to the maneuver would likely force the driver or vehicle to wait until the coast is clear at least.

Regarding claim 8, Hazelton as modified by Miura teaches;
The system of claim 1 (see claim 1 rejection). Hazelton further teaches; wherein to generate the lane change action data, based on the physical divider presence data that indicates presence of a physical divider between the current lane and the neighboring lane (taught as recognizing infrastructure such as barriers and barricades, paragraph 0192, and factoring infrastructure into maneuver considerations, paragraph 0189).  
While Hazelton does not explicitly teach; the one or more processors are further configured to generate a notification message indicating possible delay. Hazelton does teach the use of notifications and warnings to prevent collisions, such as for forward collisions (paragraph 0165). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a warning/delay notification for side collisions or lane change assistance in order to better inform the driver and the occupants. A warning indicating an obstruction to the intended maneuver provides information for a driver to react before emergency or autonomous actions are required to prevent collisions (paragraph 0257). Furthermore, blind side detection warnings and lane change assists tend to inform the driver when the neighboring lane is obstructed with a visual and/or audio indication so the driver does not execute a lane change immediately. While this is not explicitly indicating possible delay, it does implicitly imply a possible delay, as an obstruction to the maneuver would likely force the driver or vehicle to wait until the coast is clear at least.

Regarding claim 9, Hazelton as modified by Miura teaches;
The system of claim 1 (see claim 1 rejection). Hazelton further teaches; wherein to generate the lane change action data, based on the neighboring lane presence data that indicates absence of a neighboring lane adjacent to the current lane of the autonomous vehicle (taught as recognizing no passing zones and inhibiting the passing maneuver if present, paragraph 0219).  
While Hazelton does not explicitly teach; the one or more processors are further configured to generate a notification message indicating possible delay, Hazelton does teach the use of notifications and warnings to prevent collisions, such as for forward collisions (paragraph 0165). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a warning/delay notification for side collisions or lane change assistance in order to better inform the driver and the occupants. A warning indicating an obstruction to the intended maneuver provides information for a driver to react before emergency or autonomous actions are required to prevent collisions (paragraph 0257). Furthermore, blind side detection warnings and lane change assists tend to inform the driver when the neighboring lane is obstructed with a visual and/or audio indication so the driver does not execute a lane change immediately. While this is not explicitly indicating possible delay, it does implicitly imply a possible delay, as an obstruction to the maneuver would likely force the driver or vehicle to wait until the coast is clear at least.

It has been determined that claims 17-18 contain no further limitations apart from those previously addressed in claims 8-9. Therefore, claims 17-18 are rejected under the same rationale as claims 7-8.

Response to Arguments
Applicant argues on page 9 of the remarks that Hazelton fails to teach “determine a degree of blockage in the current lane”. The examiner respectfully disagrees. Hazelton, as noted in the rejection, teaches sensing of traffic density, pertaining to the freedom of movement for the vehicle (paragraph 0283). Such an interpretation indicates that determining a level of limiting freedom of movement is analogous to blockage. Furthermore, no specifics in the claim language, nor definitions in the specification preclude such an interpretation for a degree of blockage. Additionally, Hazelton further teaches consideration of additional “hazard zones”, which include obstacles/areas to avoid in paragraph 0284. Therefore, Hazelton teaches determining a degree of blockage. 

Applicant argues on pages 9-10 of the remarks that Hazelton fails to teach “determining a physical divider presence data”. The examiner respectfully disagrees. Hazelton teaches identifying objects in the environment, including barricades and barriers (paragraph 0192), which are physical dividers. Furthermore, no specifics in the claim language, nor definitions in the specification preclude such an interpretation. Therefore, Hazelton teaches determining a presence of physical dividers.

Applicant argues on page 10 of the remarks that Miura fails to teach “determining a neighboring lane presence data”. The examiner respectfully disagrees. Miura teaches determining that the adjacent lane exists (paragraph 0052), where an adjacent is, by definition, neighboring. Furthermore, no specifics in the claim language, nor definitions in the specification preclude such an interpretation. Therefore, Miura teaches determining whether an adjacent lane exists.

Applicant argues on page 10 of the remarks that Miura fails to teach “determining an opposing traffic congestion data on the neighboring lane”. The examiner respectfully disagrees. Miura’s exact language is checking when “there is no oncoming vehicle ahead of the user’s own vehicle”. One of ordinary skill in the art would recognize oncoming, which is defined as “coming towards”, to be analogous to opposing. Additionally, the current claim language does not preclude this interpretation. Therefore, Miura teaches determining an opposing traffic congestion data.

Applicant argues on pages 10-11 of the remarks that the order of priority is an essential feature to the claimed invention. The examiner notes that the mere assertion that the order of priority is important for making decisions with respect to lane changes is insufficient for an argument. There is no clear distinction from, for example, preventing an action based on first identifying a physical divider presence vs preventing an action based on a high degree of blockage, both of which would inhibit a vehicle from performing a lane change. The examiner requests that if this feature is essential, the applicant provide a scenario or argument on how treating the sequence of steps in an order of priority would distinguish from, for example, a condition checklist or flowchart that influences the decision process. 

Applicant argues on page 11 of the remarks that there is no reasonable motivation to combine the recited art. The examiner respectfully disagrees. Both Hazelton and Miura are directed to scenarios regarding lane changes/merging scenarios. One of ordinary skill in the art would think to apply techniques from Miura into Hazelton in order to improve lane changes and overtaking maneuvers.

The applicant argues on page 12 of the remarks that the dependent claims, by at least their dependency on allowable independent claims, should also be allowable. In light of the above rejections, this argument is rendered moot.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. For further lane changes assistance to avoid obstruction, US20180362032A1, US20190143983A1 and US20130238192A1.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANFINRUD whose telephone number is (571)270-3401.  The examiner can normally be reached on M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571)270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GABRIEL ANFINRUD/Examiner, Art Unit 3662                                                                                                                                                                                                        
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662